UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): March 19, 2009 WAVE URANIUM HOLDING (Exact name of registrant as specified in charter) Nevada 000-52854 71-1026782 (StateorOtherJurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 5348 Vegas Drive Suite Las Vegas, NV89109 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (609) 919-1932 Copies to: Marc J. Ross, Esq. Jeff Cahlon, Esq. Sichenzia
